IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LORI MONTI,                                 : No. 452 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PET SUPPLIES PLUS, LLC., PET                :
SUPPLIES PLUS, LLC, F/K/A PSP               :
PARENT, LLC AND POCONO RETAIL               :
ASSOCIATES, LLC,                            :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.